        Case 5:20-cv-00031 Document 13 Filed on 05/29/20 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                            Plaintiff,             §
                                                   §
 v.                                                §           CASE NO.        5:20-CV-031
                                                   §
 982.6894 ACRES OF LAND, MORE OR                   §
 LESS, SITUATE IN WEBB COUNTY,                     §
 STATE OF TEXAS; AND CITY OF                       §
 LAREDO                                            §
                                                   §
                          Defendants.              §


  JOINT STIPULATION OF DISMISSAL AND AGREEMENT TO DISBURSE FUNDS
                    UNDER FED. R. CIV. P. 71.1(i)(1)(B)


         The United States and the City of Laredo file this stipulation of dismissal and agreement

to disburse funds under Fed. R. Civ. P. 71.l (i)(l)(B).

                                         I.   INTRODUCTION

      1. The Plaintiff is the United States of America (“United States”) and the named interested

         party and purported property owner is the City of Laredo. ("City").

      2. On March 4, 2020, the United States filed a Declaration of Taking (“Declaration”) and

         Complaint in Condemnation for a twelve (12) month temporary easement for real

         property (hereinafter referred to as the “Property”) identified and particularly described in

         Schedules “C” and “D” of the Declaration (Docket No. 2). The interest taken in the

         Property is more particularly described in Schedule “E” of the Declaration (Id.).

      3. On March 9, 2020, the United States deposited $100.00 into the Registry of the Court as

         estimated just compensation for the right of entry. (Docket No. 4). Pursuant to 40 U.S.C.

                                               Page 1 of 3
                       Joint Stipulation Of Dismissal And Agreement To Disburse
                                Funds Under Fed. R. Civ. P. 71.1(I)(1)(B)
  Case 5:20-cv-00031 Document 13 Filed on 05/29/20 in TXSD Page 2 of 3



   § 3114 (b)( l ), the filing and the deposit immediately vested title to the acquired property

   in the United States.

                                     II.     DISMISSAL

4. The United States and the City of Laredo, pursuant to Fed. R. Civ. P. 71.1(i)(1)(B),

   jointly stipulate to the dismissal of this case, without prejudice, each party to bear their

   own cost.

                                 III.      DISBURSEMENT

5. The United States respectfully moves this Court to disburse the funds deposited in the

   Registry of the Court. On March 9, 2020, Plaintiff deposited one hundred and 00/100

   dollars ($100.00) into the Registry of the Court (Docket No. 4) as estimated just

   compensation for the for the taking of the Estate in Schedule E of the Declaration of

   Taking.

6. The United States and the City of Laredo respectfully move this Court to disburse the

   sum remaining in the Registry of the Court, one hundred and 00/100 dollars ($100.00),

   plus any accrued interest thereon, payable to the order of “F&A Officer, USAED, Fort

   Worth.” The United States also respectfully request that the check reference Tract No.

   LRT-LRN-1005 et al.




                                         Page 2 of 3
                 Joint Stipulation Of Dismissal And Agreement To Disburse
                          Funds Under Fed. R. Civ. P. 71.1(I)(1)(B)
     Case 5:20-cv-00031 Document 13 Filed on 05/29/20 in TXSD Page 3 of 3




FOR DEFENDANT:                                      FOR PLAINTIFF:

CITY OF LAREDO                                      RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas


s/ Alyssa J. Castillon by permission         By:    s/ E. Paxton Warner
ALYSSA J. CASTILLON                                 E. PAXTON WARNER
Federal I.D. No. 3114327                            Assistant United States Attorney
Texas State Bar No. 24064568                        Southern District of Texas No. 555957
City of Laredo Office of the City Attorney          Texas Bar No. 24003139
1110 Houston Street                                 1701 W. Bus. Highway 83, Suite 600
Laredo, Texas 78040                                 McAllen, TX 78501
Telephone: (956) 791-7319                           Telephone: (956) 618-8010
Facsimile: (956) 791-7494                           Facsimile: (956) 618-8016
E-mail: acastillon@ci.laredo.tx.us                  E-mail: Paxton.Warner@usdoj.gov
Attorney in Charge for the City of Laredo           Attorney in Charge for the United States of
                                                    America




                                CERTIFICATE OF SERVICE

       I, E. Paxton Warner, Assistant United States Attorney for the Southern District of
Texas, sent a true and correct copy of the foregoing document to the City of Laredo, via email
and first-class U.S. mail, postage prepaid, on May 29, 2020.

                                             By:    s/ E. Paxton Warner
                                                    E. PAXTON WARNER
                                                    Assistant United States Attorney




                                             Page 3 of 3
                     Joint Stipulation Of Dismissal And Agreement To Disburse
                              Funds Under Fed. R. Civ. P. 71.1(I)(1)(B)
